 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK PETERSON,                                   No. 2:18-cv-0514 TLN DB PS
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATINS
14    RAM PARKASH,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in

18   accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19          By order filed June 1, 2018, plaintiff’s complaint was dismissed and plaintiff was granted

20   leave to file an amended complaint that cured the defects noted in that order. (ECF No. 5.)

21   Plaintiff was granted twenty-eight days from the date of that order to file an amended complaint

22   and was specifically cautioned that the failure to respond to the court’s order in a timely manner

23   would result in a recommendation that this action be dismissed. The twenty-eight day period has

24   expired, and plaintiff has not responded to the court’s order in any manner.

25          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

27   ////

28   ////
                                                       1
 1           These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. A document containing objections should be titled “Objections to Magistrate

 5   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 6   the specified time may waive the right to appeal the District Court’s order. See Martinez v. Ylst,

 7   951 F.2d 1153 (9th Cir. 1991).

 8   Dated: October 29, 2018

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/peterson0514.fta.f&rs
24

25

26
27

28
                                                       2
